DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-16, 18 and 19 in the reply filed on December 7, 2021 is acknowledged.  The traversal is on the ground(s) that the technical feature shared by Groups I, II and III is a special technical feature, and therefore Groups I, II and III have unity of invention.  This is not found persuasive because this technical feature does not make a contribution over the prior art in view of US 2016/0342057 (“Zhang”) inasmuch as Zhang anticipates claim 10 as currently amended (see page 7 of this Office Action).  The traversal is on the additional ground that “what is claimed in the present application is a concave-convex structure arranged on the base substrate, and a signal transmission line arranged on the concave-convex structure, that means the base substrate in the present application is a concave-convex structure” (emphasis original).  This is not found persuasive because in every embodiment of Applicant’s disclosure, the base substrate (1) has planar surfaces, none of which exhibit a concave-convex structure.  It is respectfully submitted that Applicant’s interpretation (i.e., “the base substrate in the present application is a concave-convex structure”) is contrary to Applicant’s own specification and drawings and is therefore untenable.  The traversal is on the further ground that “the Office’s demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public.  Applicant may be forced to expend considerable monies for filing and prosecuting at   This is not found persuasive because Applicant reserves the right to request rejoinder of the nonelected inventions, thereby avoiding having to file and prosecute another patent application.  In order to retain the right to rejoinder, Applicant is advised that the claims to the nonelected inventions (i.e., 1-9 and 17) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2021.
Claim Objections
Claims 10, 12 and 19 are objected to because of the following informalities: the space between “line” and “,” should be deleted (claim 10, line 6); “further comprising” should be changed to “wherein” (claim 12, lines 1-2); the hard return (line break) after “The display substrate” should be deleted (claim 19, line 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 4-5, the limitation “the display substrate further comprises an insulating layer” renders the claim indefinite because there is no structural relationship specified between the insulating layer and at least one of the previously recited elements (i.e., the base substrate, the concave-convex structure, and the signal transmission line).  Clarification is respectfully requested.
The term “heavily” in claim 13 is a relative term which renders the claim indefinite. The term “heavily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation “a polysilicon thin film that is heavily doped,” as recited in claim 13, lines 4-5, will be interpreted and examined as: a polysilicon thin film that is doped.
In claim 14, lines 4-5 and claim 16, line 5, the limitation “an orthographic projection of the data line onto the base substrate” renders the claim indefinite because the antecedent basis is unclear as to whether “an orthographic projection of the data line onto the base substrate” refers to a new orthographic projection of the data line onto the base substrate or “an orthographic projection of the data line onto the base substrate” previously recited in claim 12, line 5.  In accordance with Applicant’s specification and drawings, it is suggested that Applicant change “an orthographic projection of the data line onto the base substrate” in claim 14, lines 4-5 and claim 16, 
In claim 15, lines 4-5 and claim 16, line 9, the limitation “an orthographic projection of the complementary data line onto the base substrate” renders the claim indefinite because the antecedent basis is unclear as to whether “an orthographic projection of the complementary data line onto the base substrate” refers to a new orthographic projection of the complementary data line onto the base substrate or “an orthographic projection of the complementary data line onto the base substrate” previously recited in claim 12, lines 3-4.  In accordance with Applicant’s specification and drawings, it is suggested that Applicant change “an orthographic projection of the complementary data line onto the base substrate” in claim 15, lines 4-5 and claim 16, line 9 to “the orthographic projection of the complementary data line onto the base substrate.”  For examination purposes, the limitation in question will be interpreted and examined as “the orthographic projection of the complementary data line onto the base substrate” having antecedent basis in claim 12, lines 3-4.  Correction is respectfully requested.
In claim 16, line 8, the limitation “an orthographic projection of the scanning line onto the base substrate” renders the claim indefinite because the antecedent basis is unclear as to whether “an orthographic projection of the scanning line onto the base substrate” refers to a new orthographic projection of the scanning line onto the base substrate or “an orthographic projection of the scanning line onto the base substrate” 
In claim 16, lines 9-10, the limitation “a hollowed-out pattern” renders the claim indefinite because the antecedent basis is unclear as to whether “a hollowed-out pattern” refers to a new hollowed-out pattern or “a hollowed-out pattern” previously recited in claim 16, lines 5-6.  In accordance with Applicant’s specification and drawings, it is suggested that Applicant change “a hollowed-out pattern” in claim 16, lines 9-10 to “another hollowed-out pattern.”  For examination purposes, the limitation in question will be interpreted and examined as “another hollowed-out pattern.”  Correction is respectfully requested.
In claim 18, line 2, the limitation “the thin film transistor” renders the claim indefinite because it lacks antecedent basis and no thin film transistor was previously recited.  Therefore, it is suggested Applicant change “the thin film transistor” in claim 18, line 2 to “a thin film transistor.”  For examination purposes, the limitation in question will be interpreted and examined as: a thin film transistor.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0342057 A1).
Regarding claim 10, Zhang shows in Figs. 3-5 and related text a display substrate ([0054], lines 1-6), comprising: a base substrate 101 ([0054], line 7), a concave-convex structure 102/105/111 ([0054], lines 8-9 and 11-12 and [0061], lines 3-4) arranged on the base substrate, and a signal transmission line 104 ([0054], line 10) arranged on the concave-convex structure, wherein an extending direction of the concave-convex structure is the same as an extending direction of the signal transmission line (vertically in the plan view of Fig. 3; laterally in the cross-sectional view of Fig. 4); wherein the display substrate further comprises an insulating layer 105 ([0054], lines 11-12), and a complementary data line 110 having a same extending direction with an extending direction of a data line 104 ([0056], lines 1-4), wherein the signal transmission line comprises the data line.
Regarding claim 11, Zhang shows the concave-convex structure comprises a via-hole 111 penetrating the insulating layer, and the signal transmission line is located on the insulating layer (Figs. 3, 4; [0061], lines 3-6).
Regarding claim 12, Zhang shows an orthographic projection of the complementary data line onto the base substrate at least partially overlaps an orthographic projection of the data line onto the base substrate, and the complementary data line is connected to the data line via the via-hole (Figs. 3-5; [0056], lines 3-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 13, 18 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0342057 A1) in view of Kim et al. (KR 20090070308 A).
Regarding claim 13, Zhang discloses substantially the entire claimed invention, as applied to claim 12 above.
Zhang does not explicitly disclose an active layer of a thin film transistor, wherein the active layer is arranged in a same layer with the complementary data line, and each of the complementary data line, and a source electrode contact region and a drain electrode contact region of the active layer is a polysilicon thin film that is heavily doped.
Kim teaches in Figs. 2a, 2b, 3a and related text an active layer 110a/210a (line 81 of attached English machine translation) of a thin film transistor (lines 70-72), wherein the active layer is arranged in a same layer with the complementary data line 110b/210b, and each of the complementary data line, and a source electrode contact region and a drain electrode contact region of the active layer is a polysilicon thin film that is heavily doped (lines 102-110).
Zhang and Kim are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s display substrate to form an active 
Regarding claim 18, Zhang discloses substantially the entire claimed invention, as applied to claim 12 above.
Zhang does not explicitly disclose a source electrode and a drain electrode of the thin film transistor arranged in a same layer as the data line, wherein the data line, the source electrode and the drain electrode are formed through one patterning process.
Kim teaches in Figs. 2a, 2b, 3a, 3b and related text a source electrode 135a/235a and a drain electrode 135b/235b of the thin film transistor arranged in a same layer as the data line 135c/235c, wherein the data line, the source electrode and the drain electrode are formed through one patterning process (lines 85-87 and 131-133).
Zhang and Kim are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s display substrate to form a source 
Regarding claim 19, Zhang discloses substantially the entire claimed invention, as applied to claim 12 above.
Zhang does not explicitly disclose the insulating layer is further provided with a source electrode via-hole and a drain electrode via-hole, and the via-hole, the source electrode via-hole and the drain electrode via-hole are formed through one patterning process.
Kim teaches in Figs. 2a, 2b, 3a, 3b and related text the insulating layer 115/125/215/225 is further provided with a source electrode via-hole 130a/230a and a drain electrode via-hole 130b/230b, and the via-hole 130c/230c, the source electrode via-hole and the drain electrode via-hole are formed through one patterning process (lines 82-91 and 128-139).
Zhang and Kim are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhang’s display substrate to provide the insulating layer with a source electrode via-hole and a drain electrode via-hole, and to .
Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0342057 A1) in view of Lai (US 2006/0038175 A1).
Regarding claim 14, Zhang discloses substantially the entire claimed invention, as applied to claim 12 above, including a scanning line 103, wherein the scanning line intersects with the data line, there is a projection region of the scanning line projected onto the data line, and the projection region is a region where an orthographic projection of the scanning line onto the base substrate overlaps an orthographic projection of the data line onto the base substrate (Figs. 3, 4; [0054], lines 7-11).
Zhang does not disclose a hollowed-out pattern is arranged in the data line at the projection region.
Lai teaches in Fig. 2D and related text a hollowed-out pattern (surrounded by portions 210a and 210b) is arranged in the data line 210 at the projection region ([0027], lines 7-9).
Zhang and Lai are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Lai because they are from the same field of endeavor.
RC delay of the data line.
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “a hollowed-out pattern is arranged in the complementary data line at the projection region,” as recited in claim 15, lines 5-6, and “a hollowed-out pattern is arranged in the complementary data line at the second projection region,” as recited in claim 16, lines 9-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference N (KR 20010009269 A) is cited as being pertinent to Applicant’s display substrate as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571) 272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811